ORDER
This matter came before the Supreme Court on February 23, 1995, pursuant to an order directing the parties to appear and show cause why the issues raised by this appeal should not be summarily decided. After hearing the argument of counsel and examining the memoranda submitted by the parties, we are of the opinion that cause has not been shown and that this matter should be summarily decided.
The defendant, Real Ayotte, appeals a judgment of conviction entered after a jury convicted him of second degree child molestation sexual assault. On appeal defendant asserts that a supplemental jury instruction given by the trial justice placed undue pressure on the jury and encouraged a compromised verdict.
This court, when reviewing a challenge to specific portions of a trial justice’s jury instructions, “must examine the challenged portions within the context of the entire charge and evaluate possible interpretations from the viewpoint of a reasonable juror.” State v. Caruolo, 524 A.2d 575, 582 (R.I.1987). After conducting such a review, we are of the opinion that the trial justice’s supplemental charge to the jury was not improper.
For the foregoing reasons, the defendant’s appeal is denied and dismissed and the judgment of conviction appealed from is affirmed.